DETAILED ACTION
	This application has been examined. Claims 1,3-7,9-12,14,16-20 are pending. Claims 2,8,13,15 are cancelled.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Making Final
Applicant's arguments filed 11/18/2020 have been fully considered but they are moot in view of the new grounds for rejection.  
The claim amendments regarding clearly change the literal scope of the independent and dependent claims and/or the range of equivalents for such claims.  The said amendments alter the scope of the claims but do not overcome the disclosure by the prior art as shown below. 
 The Examiner is presenting new grounds for rejection as necessitated by the claim amendments and is thus making this action FINAL.  

Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are moot in view of the new grounds for rejection.  
The Applicant presents the following argument(s) [in italics]:
… aspects of the invention are directed to the hybrid approach, which differ from the approaches of Barabash and Wright where they are limited on the one specific direction…Instead, aspects of the invention take an additional step to identify the different and a variety of parameters first before deciding on resource threshold…Nowhere does Barabash or Wright disclose or suggest this hybrid approach.
The Examiner respectfully disagrees with the Applicant.
 Barabash Paragraph 22 disclosed wherein a two-level solution may be implemented. The first level may be applied to monitor and control data communication among a plurality of tenants. ('central / global approach’)  The second level may be applied to monitor and control data traffic within a tenant's virtual network. ("local approach").
 	Barabash-Wright disclosed (re. Claim 1) identifying, by the request handler, parameters of resource consumption from the request  (Barabash- Paragraph  22, management may be based on respective profiles associated with the transmitting and receiving VMs, wherein a VM profile takes into account the VMs identity, the QoS requirements of the transmission and the tenant's SLA, classifying data traffic between individual VMs or groups of VMs for a tenant , Paragraph  68,parameters, defining the threshold rate, may be set according to the SLA for a traffic profile and allows for a physical switch in the path of the data packet to monitor the rate of transmission and determine if the data packet is being transmitted within the threshold (in-profile) ("determining is positive") or is transmitted over the threshold (out-of-profile) ("determining is negative") ) first before deciding on resource threshold (Barabash-Paragraph 23,SLAs may be defined both within a single policy group ("local" approach) as well as between policy groups ("central" approach) by setting several bandwidth limits and guarantees. ) 

Priority
	
 	The effective date of the claims described in this application is 8/9/2019.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,3-7,9-12,14,16-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Barabash (USPGPUB 2015/0040121) further in view of Wright (USPGPUB 2013/0232261).
In regard to Claim 1
 	Barabash Paragraph 22 disclosed wherein a two-level solution may be implemented. The first level may be applied to monitor and control data communication among a plurality of tenants. ('central / global approach’)  The second level may be applied to monitor and control data traffic within a tenant's virtual network. ("local approach") In a virtual network, it may be desirable to manage data transmission at the VM level, between pairs of VMs, or between sets of VMs. Such a management may be based on respective profiles associated with the transmitting and receiving VMs, wherein a VM profile takes into account the VMs identity, the QoS requirements of the transmission and the tenant's SLA, classifying data traffic between individual VMs or 
  	 
 	Barabash disclosed Paragraph 30, 33, 37,65,69 disclosed wherein traffic controller module 120 receives request from application, and determines aggregated traffic limit of a data traffic profile as well as the overall bandwidth connection limit of the VMs in a policy group .
 	Barabash disclosed (re. Claim 1) a computer-implemented method comprising:
receiving, by a request handler (Barabash - a traffic controller module 120 ) via a node in a distributed computer network, a request from a requester for one of services to be provisioned by a plurality of servers, (Barabash-Paragraph 33, An application running on VM 114 which is placed in host 110 may submit a data transmission request. To service the request, the responsible virtual switch in host 110 may generate a data transmission control request to a traffic controller module 120 to transfer data from a source virtual endpoint (VM 114) to a destination virtual endpoint )  wherein the plurality servers are accessible via the distributed computer network;
 	identifying, by the request handler, parameters of resource consumption from the request  wherein the parameters of resource consumption comprise one or more of the following: parameters based on a rate limiting policy, parameters based on a service level agreement (SLA), parameters based on the requester, and parameters based on outstanding requests from requesters, (Barabash- Paragraph  22, management may be based on respective profiles associated with the transmitting and receiving VMs, wherein a VM profile takes into account the VMs identity, the QoS requirements of the transmission and the tenant's SLA, classifying data traffic between individual VMs or groups of VMs for a tenant , Paragraph 33, request may be associated with several parameters including a virtual network ID (VNID), source and destination VM IDs (virtual IPs), group to which the source node belongs (G1), group to which the destination node belongs (G2), and an identifier (e.g., a differentiated service code point or DSCP value) which indicates the class of service (or service level) associated with the type of data or traffic that is to be transmitted )     wherein the outstanding requests from the requesters include requests yet to be executed and requested currently in execution;(Barabash-Paragraph 34, data packets in the first queue may be processed immediately or within a defined minimum response time. Traffic queued in the first queue may be transmitted ahead of other queues or more frequently than other queues, and it's dropping probability may be lower than for all the other queues ) 
 	determining the parameters of resource consumption is less than a resource threshold; (Barabash-Paragraph 46, traffic controller 120 may determine whether the current aggregated transmission rate for the particular traffic has reached the allowed threshold rate (S250). If the aggregated transmission rate is below the threshold rate, then traffic controller 120 may calculate a maximal transmission rate for the particular stream ) 
 	if the determining is positive, comparing the request to a total number of requests before accepting the request; (Barabash-Paragraph 30,Paragraph 68 - parameters, defining the threshold rate, may be set according to the SLA for a traffic profile and allows for a physical switch in the path of the data packet to monitor the rate of transmission and determine if the data packet is being transmitted within the threshold (in-profile) ("determining is positive") or is transmitted over the threshold (out-of-profile) ("determining is negative") ,  Paragraph 52, traffic from a VM in G1 to a VM in G2 may be transferred, if the two following conditions are met: (1) the overall outgoing rate of a VM in G is less than the allowed connection rate limit ) or
 	if the determining is negative, comparing the request to the parameters  (Barabash-Paragraph 39, virtual switch 112 may determine traffic profile parameters associated with the data packet (e.g., according to the information recorded in the tables associated with the group to which the VM belongs) and initiate a connection request to the traffic controller 120 )   to an  aggregated transmission rate (Barabash-Paragraph 23, VMs allocated in the same virtual network, and having similar functionality or transmission characteristics may be logically grouped together based on a definable relationship. Such a group of VMs may be called a policy group, Paragraph 74, aggregated rate limit of 10 Mbps between VMs in groups G1 and G2, where a VM in G1 has a connection rate limit of 1 Mbps , Paragraph 47, traffic controller 120 may determine whether the current aggregated transmission rate for the particular traffic has reached the allowed threshold rate (S250). If the aggregated transmission rate is below the threshold rate, then traffic controller 120 may calculate a maximal transmission rate for the particular stream) before accepting; and
 	scheduling, by the request handler, the request for execution. (Barabash-Paragraph 27 - VM placement manager 140 performs the final placement decisions , ("scheduler") , Paragraph 34, data packets in the first queue may be processed immediately or within a defined minimum response time. Traffic queued in the first queue may be transmitted ahead of other queues or more frequently than other queues, and it's dropping probability may be lower than for all the other queues )  
 	
 	While Barabash substantially disclosed the claimed invention Barabash does not disclose (re. Claim 1)   comparing the request to the parameters divided by a number of nodes.  
 	Wright Paragraph 33 disclosed wherein a requested quality of service parameter from the client is received. Access of the data according to the requested quality of service parameter is monitored. Access to the data is throttled based upon the monitoring access of the data.
 	Wright disclosed (re. Claim 1)   comparing the request to the parameters divided by a number of nodes. (Wright-Paragraph 67, System metrics are metrics that reflect the use of the system or components of the system by all clients. System metrics can include metrics associated with the entire storage system or with components within the storage system. For example, system metrics can be calculated at the system level, cluster level, node level, service level, or drive level, Paragraph 70, various different load calculations can be calculated. Loads can be calculated for the storage system as a whole, for individual components, for individual services, and/or individual clients. Load values, e.g., system load values and/or client load values, can then be used by the quality of service system to determine if and how clients should be throttled. Paragraph 72, since client loads are evenly distributed through the system, a global performance pool can be calculated and individual client contributions to how the system is being used can also be calculated. , Paragraph 144, Paragraph 144 ,the factor can be the number of the client's read operations divided by the total number of read operations of the cluster )  
 	Barabash and Wright are analogous art because they present concepts and practices regarding workload and utilization analytics.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Wright into Barabash.  The motivation for the said combination would have been so that load values, e.g., system load values and/or client load values, can then be used by the quality of service system to determine if and how clients should be throttled.(Wright-Paragraph 70)
	In regard to Claim 7
 	Claim 7 (re. method) recites substantially similar claim limitations as Claim 1.  Claim 7 is rejected on the same basis as Claim 1.
	In regard to Claim 14


 	In regard to Claim 3,9,16
 	Barabash-Wright disclosed (re. Claim 3,9,16) adjusting, by the request handler, one of the parameters in response a SLA of the requesters.(Wright- Paragraph 274 - analyze the current Load(Client) value, Paragraph 349 - each Client's IOPS may be automatically, dynamically and/or proportionally backed down (or throttled) based on each Client's respective, updated target IOPS value, Fig. 6 Paragraph 141, PID controllers can receive client metrics, system metrics, and/or load values, that correspond with the target performance value. The PID controller can then determine a client performance adjustment value. For example, a PID controller is configured to take feedback of previous client performance and determine a value to cause a system to move toward the target performance value, Paragraph 144, In an operation 610, a client-specific factor is determined based upon the client metric associated with the overloaded system load value. ) 
	In regard to Claim 4,10,17
 	Barabash-Wright disclosed (re. Claim 4,10,17) creating a request profile (Barabash-Par. 26,QoS module 126 may receive from the SLA manager the parameters of the QOS required for a traffic profile by the different tenants )  based on historical data. (Wright-Paragraph 78, performance manager 114 determines a client load based on one or more performance metrics wherein the metrics may be historical metrics and/or current performance metrics ) 
In regard to Claim 5,11,18
 	Barabash-Wright disclosed (re. Claim 5,11,18) adjusting the parameters of the resource consumption (Wright- Paragraph 274 - analyze the current Load(Client) value, Paragraph 349 - each Client's IOPS may be automatically, dynamically and/or proportionally backed down (or throttled) based on each Client's respective, updated target IOPS value ) as a function of the request profile for a particular request from a particular requester. (Barabash-Par. 26,QoS module 126 may receive from the SLA manager the parameters of the QOS required for a traffic profile by the different tenants ) 

	In regard to Claim 6,12,19
 	Barabash-Wright disclosed (re. Claim 6,12,19) dynamically determining a local parameter for the node in the request profile.(Barabash-Paragraph 32 , a VM 114 that services requests submitted by an application associated with a tenant may have multiple profiles. A VM profile may be set to apply to the VM directly, a group profile may be set to apply to the same VM as a part of a group ) 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barabash (USPGPUB 2015/0040121) further in view of Wright (USPGPUB 2013/0232261) further in view of Laor (USPGPUB 2012/0047383).

	In regard to Claim 20
a VM 114 that services requests submitted by an application associated with a tenant may have multiple profiles. A VM profile may be set to apply to the VM directly, a group profile may be set to apply to the same VM as a part of a group )  	
 	While Barabash-Wright substantially disclosed the claimed invention Barabash-Wright does not disclose (re. Claim 20) wherein the controller is further configured to dynamically determine a local parameter for the node after determining the total number of nodes.
 	Laor Paragraph 19 disclosed a mechanism for a manager and host-based integrated power saving policy in virtualization systems. The integrated power saving policy  collaborates between (1) a system-wide power saving policy implemented at a host controller machine, and (2) a per-host machine locally implemented power saving policy. The host controller machine is aware of each individual host machine's power saving policy and takes this information into consideration when implementing a system-wide power saving policy.
 	Laor disclosed (re. Claim 20) wherein the controller is further configured to dynamically determine a local parameter for the node after determining the total number of nodes.(Laor-Paragraph 24- the X% is based on total CPU utilization divided by the number of active cores (i.e., average distributed CPU consumption), then dividing this result by 100 and dividing again by the number of total cores on the host machine (i.e., portion in percentage of CPU affected )
.



Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/GREG C BENGZON/           Primary Examiner, Art Unit 2444